PER CURIAM.
This is an appeal by the City of Hollywood from a final judgment holding unconstitutional a zoning ordinance as it applies to the real property of the appellees. From our review of the record on appeal, we are satisfied the trial court’s findings are supported by competent substantial evidence and its conclusions in accordance with law. We affirm on the authority of Kugel v. City of Miami Beach, Fla.App. 1968, 206 So.2d 282 and Manilow v. City of Miami Beach, Fla.App.1968, 213 So.2d 589. See also Quattrocchi v. MacVicar, Fla.1955, 82 So.2d 873 and Burritt v. Harris, Fla.1965, 172 So.2d 820.
As an additional ground for affirmance we are compelled to point out that the appellant has failed to include in the record on appeal numerous items of documentary evidence which from the transcript appear to have been material to the trial court’s decision. - Hence error has not been made to appear.
Affirmed.
WALDEN, REED, and OWEN, JJ., concur.